internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09-plr-149098-02 date date re legend taxpayer spouse date trust trust daughter son individual trustee corporate trustee x company attorney accountant accounting firm date year plr-149098-02 date dear this is in response to your letter dated date on behalf of taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make allocations of taxpayer’s generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date spouse created trust and trust trust and trust are substantially_similar except that trust is for the primary benefit of daughter and her descendants and trust is for the primary benefit of son and his descendants the trustees of trust and trust are individual trustee and corporate trustee paragraph a of each trust provides that while the named beneficiary is under the age of fifty years the trustee may pay to them or use for their benefit so much of the net_income and principal of the trust as the trustee in the trustee’s sole and absolute discretion determines to be required or advisable for the beneficiary’s support in reasonable comfort health and education paragraph b of each trust provides that after the named beneficiary reaches the age of fifty years the trustee shall pay all the net_income of each trust to the named beneficiary in convenient installments at least quarter-annually and thereafter the trustee may pay principal to the named beneficiary as provided in paragraph a paragraph of each trust provides that upon the death of the named beneficiary the trust shall be distributed to the appointee or appointees other than the named beneficiary’s estate his or her creditors or the creditors of his or her estate upon such conditions and estates in trust or otherwise with such powers in such manner and at such time or times as the named beneficiary appoints or directs by will specifically referring to this power_of_appointment except that if the named beneficiary dies before reaching the age of years the trust may only be so appointed among one or more of spouse’s descendants upon the named beneficiary’s death to the extent he or she does not effectively exercise this power_of_appointment the trustee shall distribute the trust as then constituted to the named beneficiary’s then living descendants per stirpes or if there are none to spouse’s living descendants per stirpes except that any share distributable to spouse’s other child shall be held as a separate trust for his or her benefit in an identical trust as that for the deceased beneficiary plr-149098-02 paragraph of each trust provides that the trustee may in the trustee’s sole and absolute discretion add one or more of spouse’s descendants other than the named beneficiary as a beneficiary or beneficiaries under paragraph a in which case the trust shall thereafter be held and disposed of as provided in paragraph a on date spouse transferred x limited_partner units of company to each of trust and trust after trust and trust were created and the gifts were made to each trust attorney prepared a summary of the tax and administrative matters related to each trust each summary provided the trust is a generation-skipping_trust and spouse’s dollar_figure gst_exemption as indexed for inflation should be allocated to any gifts thereto using a formula allocation producing a zero inclusion_ratio the summaries were delivered by attorney to taxpayer and spouse individual trustee and accountant of accounting firm on or about date taxpayer and spouse each filed a form_709 united_states gift and generation-skipping_transfer_tax return reporting the year gifts and electing to treat all gifts made by taxpayer and spouse to third parties as made one- half by each of them the year gift_tax_return was prepared by accountant no gst allocation was made on either return in the process of reviewing estate_planning recommendations for taxpayer and spouse on date attorney requested copies of the year gift_tax_return upon review of the return attorney discovered that gst_exemption had not been allocated to the year gifts taxpayer has requested the following rulings an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 to make an allocation of taxpayer’s gst_exemption for the transfers to the trusts in year and the value of the transferred property for purposes of determining the inclusion_ratio of each gst_trust will be the gift_tax value of the transferred property sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed plr-149098-02 for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation plr-149098-02 and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to make an allocation of taxpayer’s available gst_exemption with respect to taxpayer’s transfers to the trusts in year the allocation will be effective as of the date of the transfers to the trusts and the value of the transferred property for purposes of determining the inclusion_ratio of each gst_trust will be the gift_tax value of the transferred property the allocations should be made on a supplemental form_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of th property transferred to the trusts in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer plr-149098-02 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
